Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Prosecution History Summary
Claims 1-20 are cancelled.
Claims 21-40 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 29-35), machine (claims 21-28), and article of manufacture (claims 36-40).  Accordingly, claims 21-40 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 21 includes limitations that recite at least one abstract idea. Specifically, independent claim 21 recites:
A system comprising: 
-at least one processor; and 
-at least one storage medium storing executable instructions that, when executed by the at least one processor, cause the at least one processor to carry out a method comprising: 
-analyzing a medical report to determine whether the medical report includes at least one laterality error, wherein a laterality error indicates a determination that an entity is associated with an incorrect side of a body, wherein analyzing the medical report comprises acts of: 
-identifying, in text of the medical report, a first mention of a first entity; 
-identifying, in the text of the medical report, a first side of a body, the first side of the body coupled with the first mention of the first entity; 
-analyzing, using the text of the medical report and/or contextual information associated with the medical report, whether there is a mismatch between the first entity and the first side of the body; and 
-based on the analyzing, determining whether the medical report includes the at least one laterality error; and 
-in response to determining that the medical report includes the at least one laterality error, triggering a notification for a medical professional, wherein the notification indicates that the medical report includes the at least one laterality error.
	Examiner states submits that the foregoing underlined limitations constitute: a “mental process” because evaluating a medical report for laterality error can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system comprising: 
-at least one processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 46, 85: processor of a system provided in a computer); and 
-at least one storage medium storing executable instructions that, when executed by the at least one processor, cause the at least one processor to carry out a method (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f)); pg. 46, 85) comprising: 
-analyzing a medical report to determine whether the medical report includes at least one laterality error, wherein a laterality error indicates a determination that an entity is associated with an incorrect side of a body, wherein analyzing the medical report comprises acts of: 
-identifying, in text of the medical report, a first mention of a first entity; 
-identifying, in the text of the medical report, a first side of a body, the first side of the body coupled with the first mention of the first entity; 
-analyzing, using the text of the medical report and/or contextual information associated with the medical report, whether there is a mismatch between the first entity and the first side of the body; and 
-based on the analyzing, determining whether the medical report includes the at least one laterality error; and 
-in response to determining that the medical report includes the at least one laterality error, triggering a notification for a medical professional, wherein the notification indicates that the medical report includes the at least one laterality error (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); pg. 46: present to a user interface on a client device).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
For these reasons, representative independent claims 29 and 36 and analogous independent claim 21 do not recite additional elements that integrate the judicial exception into a practical application. Accordingly, representative independent claims 29 and 36 and analogous independent claim 21 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claims 22, 30, 37: The claims disclose identifying the first mention in the text and analyzing whether there is a mismatch, which is a mental process.
Claims 23, 31: The claims disclose identifying the accurate side of the body, which is a mental process.
Claims 24, 32: The claims specifies identifying the accurate side of the body by identifying a second mention and identifying the side of the body with the second mention, which is a mental process.
Claims 25, 33, 38: The claims specify analyzing weather there is a mismatch by applying a statistical model trained to recognize in medical reports text indicative of a laterality error, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f); pg. 49: discussing how statistical models are usually trained).
Claims 26, 34, 39: The claims specify analyzing whether there is a mismatch by tokenizing the text, determining with a statistical model a concept related to words, identifying a candidate laterality error using the model, determining a confidence value representing likelihood that the laterality error is a laterality error, and evaluating the confidence value which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f); pg. 49: discussing how statistical models are usually trained).
Claims 27, 35, and 40: The claims specify analyzing whether there is a mismatch by applying a rule to the text, which is a mental process.
Claim 28: The claim specifies analyzing the medical report by identifying a second mention, determining whether the first mention and second mention refer to the same entity, and linking the mentions if they are the same, and further analyzing a mismatch by analyzing the second mention linked with the first mention, which is a mental process.
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 21, 29, and 36 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as triggering a notification for amedical professional e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); identifying a first mention, identifying a first side of the body, analyzing a mismatch, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 22, 25-28, 30, 33-35, 37-40, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 22, 30, 37 (identifying first mention, analyzing a mismatch), 25, 33, 38 (using a statistical model trained to analyze medical report), 26, 34, 39 (tokenizing text, determining concept, identifying laterality error, determining confidence value, evaluating confidence value using a statistical model), 27, 35, 40 (analyzing by applying a rule), 28 (identifying second mention, link second mention, analyze a mismatch) e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 21-40
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 21-25, 27-33, 35-38, and 40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Reiner (U.S. Publication No. 2012/0221347).
As per claim 21, Reiner teaches a system comprising: 
-at least one processor (Reiner: para. 34); and 
-at least one storage medium storing executable instructions that, when executed by the at least one processor, cause the at least one processor to carry out a method (Reiner: para. 34) comprising: 
-analyzing a medical report to determine whether the medical report includes at least one laterality error, wherein a laterality error indicates a determination that an entity is associated with an incorrect side of a body, wherein analyzing the medical report comprises acts of: 
-identifying, in text of the medical report, a first mention of a first entity (Reiner: para. 81-82; Examine medical documents for descriptive data assigned to a specific finding or observation.); 
-identifying, in the text of the medical report, a first side of a body, the first side of the body coupled with the first mention of the first entity (Reiner: para. 81-82; Identify the finding to be a laterality (right foot ulcer) finding.); 
-analyzing, using the text of the medical report and/or contextual information associated with the medical report, whether there is a mismatch between the first entity and the first side of the body (Reiner: para. 81-82; Analyze the documents and reports for consistency.); and 
-based on the analyzing, determining whether the medical report includes the at least one laterality error (Reiner: para. 81-82; Determine a laterality error in documents.); and 
-in response to determining that the medical report includes the at least one laterality error, triggering a notification for a medical professional, wherein the notification indicates that the medical report includes the at least one laterality error (Reiner: para. 81; Alert the author of data and request reconciliation of the error.).
As per claim 22, the system of claim 21 is as described.  Reiner further teaches wherein: 
-identifying the first mention of the first entity in the text of the medical report comprises identifying, in the text, a mention of a first anatomical feature (Reiner: para. 81-82; Identify the finding to be a laterality (right foot ulcer) finding.); 
-the first anatomical feature is an anatomical feature that is associated with an accurate side of the body (Reiner: para. 81-82; Identify the finding to be a laterality (right foot ulcer) finding.); 
-analyzing whether there is a mismatch between the first entity and the first side of the body comprises determining whether there is a mismatch between the accurate side of the body for the first anatomical feature and the first side of the body that is coupled with the first entity in the first mention in the text (Reiner: para. 81-82; Determine a laterality error in documents.).
As per claim 23, the system of claim 22 is as described.  Reiner further teaches wherein the analyzing whether there is a mismatch using the text of the medical report and/or the contextual information comprises identifying, from the text and/or the contextual information, the accurate side of the body (Reiner: para. 81-82; Determine a laterality error in documents using NLP.).
As per claim 24, the system of claim 23 is as described.  Reiner further teaches wherein identifying the accurate side of the body using the text of the medical report and/or the contextual information comprises:
-identifying a second mention of the first entity in the text of the medical report and/or in the contextual information, wherein the second mention of the first entity is coupled in the text and/or in the contextual information with a side of the body (Reiner: para. 81-82; Examine multiple medical documents for descriptive data assigned to a specific finding or observation.); and
-identifying that the side of the body coupled with the second mention is the accurate side of the body  (Reiner: para. 81-82; Determine consistency of the laterality throughout the documents.).
As per claim 25, the system of claim 21 is as described.  Reiner further teaches wherein analyzing, using the text of the medical report and/or contextual information associated with the medical report, whether there is a mismatch between the first entity and the first side of the body comprises applying at least one statistical model, trained to recognize in medical reports text indicative of a laterality error, to the text of the medical report and/or to contextual information associated with the medical report (Reiner: para. 81-82; Determine a laterality error in documents using NLP.).
As per claim 27, the system of claim 21 is as described.  Reiner further teaches wherein analyzing, using the text of the medical report and/or contextual information associated with the medical report, whether there is a mismatch between the first entity and the first side of the body comprises applying at least one rule to the text of the medical report and/or to contextual information associated with the medical report (Reiner: para. 88).
As per claim 28, the system of claim 21 is as described.  Reiner further teaches wherein analyzing the medical report to determine whether the medical report includes the at least one laterality error further comprises:
-identifying, in the medical report, a second mention of the first entity (Reiner: para. 81-82; Examine multiple medical documents for descriptive data assigned to a specific finding or observation.);
-determining whether the first mention of the first entity and the second mention of the first entity mention refer to a same entity (Reiner: para. 81-82; Examine multiple medical documents for descriptive data assigned to a specific finding or observation.); and
-in response to determining that the first mention of the first entity and the second mention of the first entity mention refer to the same entity, linking the first mention of the first entity with the second mention of the first entity (Reiner: para. 81-82; Determining the proper laterality based on the amount of time it is mentioned);
-wherein analyzing, using the text of the medical report and/or contextual information associated with the medical report, whether there is a mismatch between the first entity and the first side of the body comprises analyzing the second mention of the first entity linked with the first mention of the first entity (Reiner: para. 81-82; Determine a laterality error in documents based on one document having discrepancy.). 
Claims 29-33 and 35 recite substantially similar limitations as those already addressed in claims 21-25 and 27, and, as such, are rejected for similar reasons as given above.
Claims 36-38 and 40 recite substantially similar limitations as those already addressed in claims 21-22, 25, and 27, and, as such, are rejected for similar reasons as given above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Duffy, Jr., et al. – U.S. Publication No. 2010/0114609 – A system for producing medical reports.
V. Bashyam and R. K. Taira, "Identifying Anatomical Phrases in Clinical Reports by Shallow Semantic Parsing Methods," 2007 IEEE Symposium on Computational Intelligence and Data Mining, 2007, pp. 210-214 – Using NLP to identify phrases in clinical reports to accomplish a consistency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3686